10

11

12

13

14

15

16

17

18

19

20

 

Case 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5094 Page 1 of 23

FILED IN THE
U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

SEP 25 2019

SEAN F. McAVOY, CLERK
eee : DEPUTY
RICHLAND, WASHINGTON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JOHN THOMAS ENTLER,

Plaintiff,
CASE NO. 2:12-CV-5141-TOR
V.
SPECIAL VERDICT FORM
LYNN/IRISH CLARK and GARY
PIERCE, CLARK SANCTION NO. 1

(15 Days Lost Big Yard/Gym Time)
Defendants.

 

 

Question No. 1: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark wrote the infraction report for Sanction No. 1 because of Mr. Entler’s
protected conduct?

Answer to Question No.1: Yes No

If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — CLARK SANCTION NO. 1 ~ 1

 

 
10

11

12

13

14

15

16

17

18

19

20

 

ase 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5095 Page 2 of 23

Question No. 2: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark writing the infraction report for Sanction No. 1 would chill or silence a
person of ordinary firmness from future First Amendment activities?

Answer to Question No. 2: Yes No

If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 3: Has Mr. Clark proved, by a preponderance of the evidence, that
he would have written the infraction report for Sanction No. 1 even if Mr. Entler
did not engage in the protected conduct?

Answer to Question No.3: Yes No
If NO, proceed to the next question. If YES, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — CLARK SANCTION NO. 1 ~ 2

 

 
10

1]

12

13

14

15

16

EF

18

19

20

 

base 2:12-cv-05141-TOR ECF No. 241 _ filed 09/25/19 PagelD.5096 Page 3 of 23

Question No. 4: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark writing the infraction report for Sanction No. 1 did not reasonably
advance a legitimate correction goal?

Answer to Question No.4: Yes No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 5: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark writing the infraction report for Sanction No. 1 caused Mr. Entler
actual damages?
Answer to Question No.5: Yes No _
If YES, what sum of money do you find, based upon a preponderance of the
evidence, to be the total amount of the actual damages for this sanction?

Answer: $

Please sign and date the completed verdict form.

DATED: 9/2 / é 7

PRESIDING JUROR: S

 

SPECIAL VERDICT FORM — CLARK SANCTION NO. | ~3

 

 
10

11

12

13

14

15

16

17

18

19

20

 

Case 2:12-cv-05141-TOR ECF No. 241 _ filed 09/25/19 PagelD.5097 Page 4 of 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JOHN THOMAS ENTLER,
Plaintiff,
CASE NO. 2:12-CV-5141-TOR
V.
SPECIAL VERDICT FORM
LYNN/IRISH CLARK and GARY
PIERCE, CLARK SANCTION NO. 2
(5 Days Cell Confinement)
Defendants.

 

 

Question No. 1: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark wrote the infraction report for Sanction No. 2 because of Mr. Entler’s
protected conduct?

Answer to Question No.1: Yes J No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — CLARK SANCTION NO. 2 ~ 1

 

 
10

11

12

3

14

15

16

17

18

19

20

 

pase 2:12-cv-05141-TOR ECF No. 241 _ filed 09/25/19 PagelD.5098 Page 5 of 23

Question No. 2: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark writing the infraction report for Sanction No. 2 would chill or silence a
person of ordinary firmness from future First Amendment activities?

Answer to Question No.2: Yes No 4

If YES, proceed to Question No. 3. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 3: Has Mr. Clark proved, by a preponderance of the evidence, that
he would have written the infraction report for Sanction No. 2 even if Mr. Entler
did not engage in the protected conduct?

Answer to Question No.3: Yes No
If NO, proceed to the next question. If YES, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — CLARK SANCTION NO. 2 ~ 2

 

 
10

LE

2

13

14

15

16

17

18

19

20

 

pase 2:12-cv-05141-TOR ECF No. 241 _ filed 09/25/19 PagelD.5099 Page 6 of 23

Question No. 4: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark writing the infraction report for Sanction No. 2 did not reasonably
advance a legitimate correction goal?

Answer to Question No.4: Yes No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 5: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark writing the infraction report for Sanction No. 2 caused Mr. Entler
actual damages?

Answer to Question No.5: Yes No
* For this Sanction, the amount of damages is requested on a separate “Joint

and Several Liability Damages Special Verdict Form”
Please sign and date the completed verdict form.

DATED: o/ts-/ 16

PRESIDING JUROR: 5

SPECIAL VERDICT FORM — CLARK SANCTION NO. 2 ~3

 

 
10

11

12

13

14

15

16

i

18

19

20

 

Case 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5100 Page 7 of 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JOHN THOMAS ENTLER,

Plaintiff,
CASE NO. 2:12-CV-5141-TOR
V.
SPECIAL VERDICT FORM
LYNN/IRISH CLARK and GARY
PIERCE, CLARK SANCTION NO. 3

(Warning Not to Badger Staff)
Defendants.

 

 

Question No. 1: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark wrote the infraction report for Sanction No. 3 because of Mr. Entler’s
protected conduct?

Answer to Question No.1: Yes No j

If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — CLARK SANCTION NO. 3 ~ 1

 

 
10

1]

12

13

14

15

16

17

18

19

20

 

Case 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5101 Page 8 of 23

Question No. 2: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark writing the infraction report for Sanction No. 3 would chill or silence a
person of ordinary firmness from future First Amendment activities?
Answer to Question No.2: Yes No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 3: Has Mr. Clark proved, by a preponderance of the evidence, that
he would have written the infraction report for Sanction No. 3 even if Mr. Entler
did not engage in the protected conduct?

Answer to Question No.3: Yes No
if NO, proceed to the next question. If YES, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — CLARK SANCTION NO. 3 ~ 2

 

 
10

11

12

13

14

15

16

17

18

19

20

 

Case 2:12-cv-05141-TOR ECF No. 241 _ filed 09/25/19 PagelD.5102 Page 9 of 23

Question No. 4: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark writing the infraction report for Sanction No. 3 did not reasonably
advance a legitimate correction goal?

Answer to Question No.4: Yes No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 5: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark writing the infraction report for Sanction No. 3 caused Mr. Entler
actual damages?

Answer to Question No.5: Yes No
* For this Sanction, the amount of damages is requested on a separate “Joint

and Several Liability Damages Special Verdict Form”

Please sign and date the completed verdict form.
DATED: glas/[ 12

PRESIDING JUROR: 5-

 

SPECIAL VERDICT FORM — CLARK SANCTION NO. 3 ~ 3

 

 
10

11

12

13

14

15

16

17

18

19

20

(

 

pase 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5103 Page 10 of 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JOHN THOMAS ENTLER,

Plaintiff,
CASE NO. 2:12-CV-5141-TOR
V.
SPECIAL VERDICT FORM
LYNN/IRISH CLARK and GARY
PIERCE, CLARK SANCTION NO. 4
(5 Days Cell Confinement)

Defendants.

 

 

Question No. 1: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark wrote the infraction report for Sanction No. 4 because of Mr. Entler’s
protected conduct?

Answer to Question No.1: Yes No x

If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — CLARK SANCTION NO. 4 ~ 1

 

 
10

1]

12

13

14

15

16

17

18

19

20

 

tase 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5104 Page 11 of 23

Question No. 2: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark writing the infraction report for Sanction No. 4 would chill or silence a
person of ordinary firmness from future First Amendment activities?
Answer to Question No.2: Yes No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 3: Has Mr. Clark proved, by a preponderance of the evidence, that
he would have written the infraction report for Sanction No. 4 even if Mr. Entler
did not engage in the protected conduct?

Answer to Question No.3: Yes No
If NO, proceed to the next question. If YES, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — CLARK SANCTION NO. 4 ~ 2

 

 
10

11

12

13

14

15

16

ke

18

19

20

 

tase 2:12-cv-05141-TOR ECF No. 241 _ filed 09/25/19 PagelD.5105 Page 12 of 23

Question No. 4: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark writing the infraction report for Sanction No. 4 did not reasonably
advance a legitimate correction goal?

Answer to Question No.4: Yes No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 5: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Clark writing the infraction report for Sanction No. 4 caused Mr. Entler
actual damages?

Answer to Question No.5: Yes No
* For this Sanction, the amount of damages is requested on a separate “Joint

and Several Liability Damages Special Verdict Form”

Please sign and date the completed verdict form.

— 9/25 /1F

PRESIDING JUROR: c

 

SPECIAL VERDICT FORM — CLARK SANCTION NO. 4 ~ 3

 

 
10

11

12

13

14

15

16

17

18

19

20

—s

 

 

hase 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5106 Page 13 of 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JOHN THOMAS ENTLER,

Plaintiff,
CASE NO. 2:12-CV-5141-TOR
Vv.

SPECIAL VERDICT FORM
LYNN/IRISH CLARK and GARY

PIERCE, PIERCE SANCTION NO. 2

(5 Days Cell Confinement)
Defendants.

 

 

Question No. 1: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Pierce issued Sanction No. 2 because of Mr. Entler’s protected conduct?
Answer to Question No.1: Yes x No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — PIERCE SANCTION NO. 2 ~ 1

 
10

11

12

13

14

15

16

17

18

19

20

 

ase 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5107 Page 14 of 23

Question No. 2: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Pierce issuing Sanction No. 2 would chill or silence a person of ordinary
firmness from future First Amendment activities?
Answer to Question No.2: Yes No x
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 3: Has Mr. Pierce proved, by a preponderance of the evidence, that
he would have issued Sanction No. 2 even if Mr. Entler did not engage in the
protected conduct?

Answer to Question No.3: Yes No
If NO, proceed to the next question. If YES, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — PIERCE SANCTION NO. 2 ~ 2

 

 
10

11

12

13

14

13

16

17

18

19

20

(Case 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5108 Page 15 of 23

Question No. 4: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Pierce issuing Sanction No. 2 did not reasonably advance a legitimate
correction goal?

Answer to Question No. 4: Yes No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 5: Has Mr. Entler proved, by a preponderance of the evidence, that

Mr. Pierce issuing Sanction No. 2 caused Mr. Entler actual damages?
Answer to Question No.5: Yes No

* For this Sanction, the amount of damages is requested on a separate “Joint

and Several Liability Damages Special Verdict Form”

Please sign and date the completed verdict form.
DATED: Z/ 25/ (9

PRESIDING JUROR: 5

 

SPECIAL VERDICT FORM — PIERCE SANCTION NO. 2 ~ 3

 

 

 
10

11

12

3

14

15

16

ly

18

19

20

(ase 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5109 Page 16 of 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JOHN THOMAS ENTLER,

Plaintiff,
CASE NO. 2:12-CV-5141-TOR
Vv.

SPECIAL VERDICT FORM
LYNN/IRISH CLARK and GARY

PIERCE, PIERCE SANCTION NO. 3

(Warning Not to Badger Staff)
Defendants.

 

 

Question No. 1: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Pierce issued Sanction No. 3 because of Mr. Entler’s protected conduct?

Answer to Question No.1: Yes No_X

If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — PIERCE SANCTION NO. 3 ~ 1

 

 

 
10

11

12

13

14

15

16

17

18

19

20

 

‘

 

(hase 2:12-cv-05141-TOR ECF No. 241 _ filed 09/25/19 PagelD.5110 Page 17 of 23

Question No. 2: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Pierce issuing Sanction No. 3 would chill or silence a person of ordinary
firmness from future First Amendment activities?

Answer to Question No.2: Yes No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 3: Has Mr. Pierce proved, by a preponderance of the evidence, that
he would have issued Sanction No. 3 even if Mr. Entler did not engage in the
protected conduct?

Answer to Question No.3: Yes No
If NO, proceed to the next question. If YES, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — PIERCE SANCTION NO, 3 ~ 2

 
10

I]

i2

13

14

15

16

17

18

19

20

 

 

pase 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5111 Page 18 of 23

Question No. 4: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Pierce issuing Sanction No. 3 did not reasonably advance a legitimate
correction goal?

Answer to Question No.4: Yes No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 5: Has Mr. Entler proved, by a preponderance of the evidence, that

Mr. Pierce issuing Sanction No. 3 caused Mr. Entler actual damages?
Answer to Question No.5: Yes No

* For this Sanction, the amount of damages is requested on a separate “Joint

and Several Liability Damages Special Verdict Form”

Please sign and date the completed verdict form.

DATED: 9/95 /1 ?

PRESIDING JUROR: Ss

 

SPECIAL VERDICT FORM — PIERCE SANCTION NO. 3 ~ 3

 
10

11

12

13

14

15

16

17

18

19

20

 

ase 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5112 Page 19 of 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JOHN THOMAS ENTLER,

Plaintiff,
CASE NO. 2:12-CV-5141-TOR
Vv.
SPECIAL VERDICT FORM
LYNN/IRISH CLARK and GARY
PIERCE, PIERCE SANCTION NO. 4
(5 Days Cell Confinement)

Defendants.

 

 

Question No. 1: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Pierce issued Sanction No. 4 because of Mr. Entler’s protected conduct?

Answer to Question No.1: Yes No x

If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — PIERCE SANCTION NO. 4 ~ 1

 

 
10

11

12

13

14

15

16

17

18

19

20

 

Pase 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5113 Page 20 of 23

Question No. 2: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Pierce issuing Sanction No. 4 would chill or silence a person of ordinary
firmness from future First Amendment activities?

Answer to Question No.2: Yes No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 3: Has Mr. Pierce proved, by a preponderance of the evidence, that
he would have issued Sanction No. 4 even if Mr. Entler did not engage in the
protected conduct?

Answer to Question No.3: Yes No
If NO, proceed to the next question. If YES, do not answer any remaining

questions and sign the verdict form.

SPECIAL VERDICT FORM — PIERCE SANCTION NO. 4 ~ 2

 

 
10

11

12

iS

14

15

16

17

18

19

20

tase 2:12-cv-05141-TOR ECF No. 241 _ filed 09/25/19 PagelD.5114 Page 21 of 23

Question No. 4: Has Mr. Entler proved, by a preponderance of the evidence, that
Mr. Pierce issuing Sanction No. 4 did not reasonably advance a legitimate
correction goal?

Answer to Question No. 4: Yes No
If YES, proceed to the next question. If NO, do not answer any remaining

questions and sign the verdict form.

Question No. 5: Has Mr. Entler proved, by a preponderance of the evidence, that

Mr. Pierce issuing Sanction No. 4 caused Mr. Entler actual damages?
Answer to Question No.5: Yes No

* For this Sanction, the amount of damages is requested on a separate “Joint

and Several Liability Damages Special Verdict Form”

Please sign and date the completed verdict form.
- ?
DATED: 7/ AS / /

PRESIDING JUROR: a

 

SPECIAL VERDICT FORM — PIERCE SANCTION NO. 4 ~ 3

 

 

 
10

11

12

13

14

15

16

17

18

19

20

st

 

base 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5115 Page 22 of 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JOHN THOMAS ENTLER,
Plaintiff,
CASE NO. 2:12-CV-5141-TOR
V.
SPECIAL VERDICT FORM
LYNN/IRISH CLARK and GARY
PIERCE, JOINT AND SEVERAL LIABILITY
DAMAGES
Defendants.

 

 

Complete this form AFTER completing all other Special Verdict Forms
Question No. 1: If you found Mr. Clark and/or Mr. Pierce are liable for actual
damages for Sanction No. 2, what sum of money do you find, based upon a
preponderance of the evidence, to be the total amount for this sanction?

Answer to Question No.1: $ OT

Proceed to the next question.

SPECIAL VERDICT FORM — JOINT AND SEVERAL LIABILITY ~ 1

 

 
10

11

2

ie

14

15

16

li

18

19

20

—

ase 2:12-cv-05141-TOR ECF No. 241 filed 09/25/19 PagelD.5116 Page 23 of 23

Question No. 2: If you found Mr. Clark and/or Mr. Pierce are liable for actual
damages for Sanction No. 3, what sum of money do you find, based upon a

preponderance of the evidence, to be the total amount for this sanction?

Answer to Question No.2: $ 7

Proceed to the next question.

Question No. 3: If you found Mr. Clark and/or Mr. Pierce are liable for actual
damages for Sanction No. 4, what sum of money do you find, based upon a
preponderance of the evidence, to be the total amount for this sanction?

Answer to Question No.3: $ 2 4 oe

Please sign and date the verdict form upon completion.

DATED: a[25/) 7

PRESIDING JUROR: 5

SPECIAL VERDICT FORM — JOINT AND SEVERAL LIABILITY ~ 2

 

 

 
